Citation Nr: 1015729	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-27 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date earlier than July 10, 2003 
for the grant of service connection for asthma on the basis 
of clear and unmistakable error (CUE) in a September 14, 1978 
rating decision.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to January 
1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin, in which the RO denied 
an earlier effective date for the grant of service connection 
for asthma on the basis that there was no CUE in a September 
1978 rating decision.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. In a September 14, 1978 rating decision, the RO denied 
service connection for bronchial asthma; although notified of 
the denial the Veteran did not initiate an appeal. 

3. The September 14, 1978 rating decision involved 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of that decision with regard 
to claim for service connection for bronchial asthma.


CONCLUSION OF LAW

The September 14, 1978 rating decision which denied service 
connection for bronchial asthma was clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§ 3.105 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The Board notes that the provisions of the VCAA are not 
applicable to claims of CUE, as the determination is one 
solely of law, and the matter is determined on the basis of 
the record as it existed at the time of the decision in 
issue.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

Law and Regulations

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.   

In determining whether a prior determination involves CUE, 
the United States Court of Appeals for Veterans Claims 
(Court) has established a three-prong test. The three prongs 
are: (1) either the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., there must be 
more than simple disagreement on how the facts were weighed 
or evaluated), or the statutory/regulatory provisions extant 
at that time were not correctly applied; (2) the error must 
be "undebatable" and of the sort which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).   

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the RO, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.  

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994). 

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 44.  Therefore, a claimant who seeks to obtain 
retroactive benefits based on CUE has a much heavier burden 
than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  

In 1978, as it does now, applicable law provided that service 
connection may be granted for disability resulting from 
injury suffered or disease incurred in or aggravated by 
active service.  38 U.S.C. § 1110 (codified at 38 U.S.C.A. § 
310 prior to August 6, 1991); 38 C.F.R. § 3.303 (1978).  
 
Factual Background and Analysis

In April 1978, the Veteran filed a claim for service 
connection for asthma.  The RO denied service connection for 
bronchial asthma in a September 1978 rating decision.  The 
evidence before the RO at the time of the September 1978 
rating decision consisted of the service treatment records 
(STRs), records of VA and private treatment, lay statements, 
and the report of an August 1978 VA examination, which 
included a July 1978 allergy evaluation.  

STRs reflect complaints regarding and treatment for breathing 
problems.  Clinical evaluation on pre-enlistment examination 
in January 1967 was normal.  A November 1970 record includes 
an impression of bronchial asthma.  A record of treatment 
from the following day reflects that the Veteran had his 
first asthmatic episode the prior week, which was relieved by 
Epinephrine and had since been kept clear on Tedrol.  Other 
November 1970 STRs show continuing respiratory problems.  A 
December 1970 note noted that the Veteran needed Tedrol for 
asthma and a January 1971 note, recorded two days before his 
discharge physical examination reflects that the Veteran was 
given a refill for bronchial asthma.  On discharge 
examination in January 1971, clinical evaluation was normal.  
The examiner noted a history of asthma with the last attack 
in November 1970, with no complications and no sequelae, and 
shortness of breath, attributed to asthma, also with no 
complications and no sequelae.  

Records the Health Insurance Plan of Greater New York dated 
from June 1975 to November 1976 includes a finding of and 
treatment for asthma in June 1975.  The physician noted that 
the Veteran had an asthmatic attack two nights in a row.  The 
impression was bronchial asthma, rule out allergic etiology.  
An August 1976 note recorded a 6-year history of asthma 
provided by the Veteran.  Records of VA treatment dated from 
September 1977 to April 1978 also reflect findings of and 
treatment for asthma.  During treatment in October 1977, the 
Veteran described asthma attacks for the past 10 days.  The 
physician noted that he carried a diagnosis of asthma (adult-
onset, age 23) in service.  The pertinent diagnosis was 
adult-onset asthma with exercise/cold exacerbation.  The 
Veteran underwent spirometry flow volumes and bronchodilator 
testing for a provisional diagnosis of asthma.  The 
interpretation was very minimal obstructive ventilatory 
defect and borderline bronchodilator response.  The diagnosis 
was COPD.  During psychological treatment in November 1977, 
the Veteran described a history of asthma for approximately 
10 years, which was diagnosed in service and had been a minor 
concern until about one month earlier.  He reported that he 
had formerly been on no medications with infrequent asthma 
attacks induced by cold and exercise only, but had recently 
been awakened nightly with shortness of breath and 
nightmares.  He was evaluated for asthma later that month.  
He described episodes of wheezing and shortness of breath 
since age 24, adding that he was currently experiencing such 
episodes one to two times a day, especially with emotional 
stress from his wife.  He added that these episodes were set 
off by cats, cold weather, and occasional exercise, and 
indicated that he used an inhaler with good response.  The 
assessment was asthma, recent exacerbation with stressful 
life situation, history of extrinsic exacerbation also.  

In lay statements received in July 1978, the Veteran's 
friends and brother reported that they observed the Veteran 
having breathing difficulties after his discharge from 
service.   

In his report of medical history for VA examination, 
completed in July 1978, the Veteran complained of wheezing, 
difficulty inhaling and exhaling, and a choking cough. During 
allergy examination in July 1978, he gave a history of 
wheezing, shortness of breath, and rhinitis, adding that he 
had asthma since October 1970.  He stated that asthma was 
initially treated with bronchodilators, but he was currently 
on Aminophylline and Mitrahaler.  Chest X-ray was negative.  
The pertinent assessment was allergic rhinitis and bronchial 
asthma, well-controlled with medications.  A pulmonary 
function test consultation sheet, dated in August 1978, 
included a provisional diagnosis of asthma and the examiner 
noted that the Veteran had pulmonary function testing several 
months ago, but he could not find his chart, adding that the 
Veteran developed asthma in service and had an attack that 
morning, but took nothing for it.  He further noted that the 
Veteran described frequent asthma attacks.  The testing 
revealed normal spirometry.  The VA examination report dated 
in August 1978 notes that the Veteran gave a family history 
of asthma in his brother, attacks of wheezing in another 
brother, and emphysema in his father.  The pertinent 
diagnosis rendered by that examiner was history of asthma 
syndrome.  The diagnosis section of the VA examination report 
also referred the reader to the special allergy examination.  

In the September 1978 rating decision, the RO found the 
discharge examination indicated that the Veteran had a 
history of asthma not diagnosed while on active duty and the 
August 1978 VA examination included a history of asthma 
syndrome only.  The RO denied service connection for 
bronchial asthma, finding that the medical evidence of record 
did not indicate that the Veteran's diagnosed asthma 
condition by history was the result of service or could be 
related to active duty.  The RO went on to state that an 
acute episode of upper respiratory infection, coughing, and 
wheezing was not shown to exist on the last examination in 
service.  

The Veteran contends that the RO committed CUE in its 
September 14, 1978 rating decision which denied service 
connection for asthma.  In this regard, in his June 2007 
claim, he argued that the VA examiner who had evaluated him 
in June 2004 found that his service treatment records 
revealed that he was given a diagnosis of asthma.   In his 
September 2008 substantive appeal, he added that he was given 
medication for asthma during service, and continued to use 
medication following service, a fact which, he asserted, was 
not considered by the RO.  

The evidence of record at the time of the September 14, 1978 
rating decision includes service treatment records which 
include diagnoses of and treatment for asthma, including 
medication.  While, in the September 1978 rating decision, 
the RO found that the discharge examination indicated a 
history of asthma not diagnosed while on active duty, the 
Board's review of the discharge examination reveals only that 
the examiner described a history of asthma with the last 
attack in November 1970, with no complications and no 
sequelae, and shortness of breath, attributed to asthma, also 
with no complications and no sequelae.  This report does not 
include an opinion that asthma was not diagnosed while on 
active duty.  Notably, a November 1970 record of treatment 
indicated that the Veteran had his first asthmatic attack one 
week prior, and service treatment records dated from November 
1970 to January 1971 reflect that the Veteran was being 
treated with medication for asthma.  

Further, while, in the September 14, 1978 rating decision, 
the RO found that the August 1978 VA examination indicated 
that the Veteran had a history of asthma syndrome only, the 
rating decision did not mention the diagnosis of bronchial 
asthma on special allergy examination in July 1978, to which 
the August 1978 VA examination report specifically referred.  
The RO also did not address the findings of and treatment for 
asthma documented in the VA and private medical evidence 
dated from June 1975 to April 1978.  

In the September 1978 rating decision, the RO incorrectly 
stated that the discharge examination indicated that the 
Veteran had a history of asthma not diagnosed while on active 
duty and the August 1978 VA examination indicated that that 
the Veteran had only a history of asthma syndrome.  The fact 
that the in-service and post-service diagnoses of asthma, to 
include the diagnosis of bronchial asthma rendered during the 
VA special allergy examination in July 1978, were not 
recorded in the RO's September 14, 1978 rating decision leads 
the Board to conclude that not all of the facts favorable to 
the Veteran were before the RO at the time of the decision.  
Had the correct facts been considered in the September 1978 
rating decision, it would have manifestly changed the outcome 
of the decision; that is, service connection for asthma would 
have been granted.  As such, the omission of the correct 
facts regarding in-service and post-service diagnoses of 
asthma constitutes clear and unmistakable error.  
Accordingly, the September 14, 1978 decision is reversed, and 
the claim of entitlement to service connection for asthma is 
granted, as if the September 14, 1978 decision had never been 
rendered.  


ORDER

As the September 14, 1978 rating decision, denying service 
connection for bronchial asthma, was clearly and unmistakably 
erroneous, the appeal is allowed.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


